In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-18-00351-CR

ROBERT MICHAEL EUBANK, Appellant             §    On Appeal from the 355th District Court

                                             §    of Hood County (CR12185)

V.                                           §    June 27, 2019

                                             §    Opinion by Justice Gabriel

THE STATE OF TEXAS                           §    (nfp)

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment adjudicating guilt. We modify the judgment

and the attached order to withdraw funds to reflect $414 in court costs. As modified,

it is ordered that the judgment adjudicating guilt is affirmed.

                                        SECOND DISTRICT COURT OF APPEALS



                                        By /s/ Lee Gabriel
                                           Justice Lee Gabriel